Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 1 of 18                      PageID #: 1623




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
        v.                                     )       No. 1:18-cr-00098-JAW-06
                                               )
 MALCOLM GREENLAW                              )


       ORDER ON SECOND MOTION FOR COMPASSIONATE RELEASE

        Six months ago, the Court denied an inmate’s motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A). The inmate again moves for compassionate

 release, claiming changed circumstances warrant his early release. While the Court

 concludes that the inmate’s medical conditions may heighten his risk of complications

 from COVID-19, the seriousness of his offense, the likelihood he will reoffend and the

 need for the sentence served to fulfill the sentence imposed continue to preclude his

 release. The Court dismisses the motion without prejudice.

 I.     PROCEDURAL BACKGROUND 1

        On July 29, 2019, the Court sentenced Malcolm Greenlaw to forty-eight

 months of imprisonment, three years of supervised release, no fine, and a $100 special

 assessment for conspiracy to distribute and to possess with intent to distribute

 controlled substances, including heroin and crack cocaine, in violation of 21 U.S.C.

 §§ 846 and 841(a)(1). Min. Entry (ECF No. 300); Am. J. (ECF No. 306).




 1       In this order, the Court provides only the relevant procedural background. An exhaustive
 account of the factual background, including Mr. Greenlaw’s history and characteristics, his criminal
 history, and the offense conduct, can be found in the Court’s October 2, 2020 order dismissing
 Mr. Greenlaw’s first motion for compassionate release. See Order on Mot. for Compassionate Release
 at 11-18 (ECF No. 397).
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 2 of 18        PageID #: 1624




       On July 20, 2020, Mr. Greenlaw filed a motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Def.’s Mot. for Compassionate Release (ECF

 No. 368) (Def.’s First Mot.). On October 2, 2020, the Court denied Mr. Greenlaw’s

 motion, concluding that despite his serious medical conditions, “the likelihood that

 he will reoffend, along with the short amount of time he has served, the need for

 rehabilitation, and principles of just punishment and deterrence, caution against

 release.”   Order on Mot. for Compassionate Release at 1 (ECF No. 397) (Order

 Dismissing Def.’s First Mot.).

       On November 30, 2020, Mr. Greenlaw filed pro se a second motion for

 compassionate release. Def.’s Second Mot. for Compassionate Release (ECF No. 399).

 On December 8, 2020, the Court ordered Mr. Greenlaw to show cause as to why the

 Court should not dismiss his motion for compassionate release for failure to satisfy

 the exhaustion requirement. Order to Show Cause (ECF No. 400). On December 28,

 2020, Mr. Greenlaw responded, Resp. to Order to Show Cause (ECF No. 401), and the

 same day the Court accepted Mr. Greenlaw’s representations that he exhausted his

 administrative remedies for purposes of filing his second motion for compassionate

 release. Order (ECF No. 402).

       On December 29, 2020, the Court appointed counsel to represent Mr. Greenlaw

 in his compassionate release motion, Appointment of Counsel & Scheduling Order

 (ECF No. 405). On January 19, 2021, after several extensions of time, Mr. Greenlaw

 filed an amended second motion for compassionate release.             Am. Pet. for

 Compassionate Release (ECF No. 411) (Def.’s Am. Second Mot.). On February 4, 2021,



                                          2
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 3 of 18          PageID #: 1625




 the Government responded in opposition.           Opp’n to Def.’s Second Mot. for

 Compassionate Release re: First Step Act (ECF No. 415) (Gov’t’s Opp’n).

       On March 9, 2021, the Government filed a notice, informing the Court that

 Mr. Greenlaw “refused to have administered to him the Moderna-manufactured

 COVID-19 vaccine.”      Gov’t Notice/Correspondence Regarding Def.’s Refusal of

 COVID-19 Vaccination at 1 (ECF No. 417) (Vaccine Refusal Notice). Mr. Greenlaw

 replied on March 19, 2021, contending that his refusal to take the Moderna vaccine

 “does not [a]ffect the Court’s analysis.” Def.’s Reply to Gov’t’s Suppl. Correspondence

 (ECF No. 420) (Def.’s Resp. to Vaccine Refusal Notice).

 II.   THE PARTIES’ POSITIONS

       A.     Malcolm Greenlaw’s Motion

       Mr. Greenlaw incorporates the allegations in his first and second motions for

 compassionate release, and again moves the Court for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Def.’s Am. Second Mot. at 1. Mr. Greenlaw

 recounts the procedural history and facts, noting that the Court already determined

 that he exhausted his administrative remedies. Id. at 1-4. He then turns to the

 merits, first arguing that his type-2 diabetes “places him at high risk of death from

 COVID-19 and are compelling and extraordinary circumstances.” Id. at 6. He states

 that “COVID-19 is rampant inside [his] prison” but notes that COVID-19 “does not

 need to be rampant or prevalent in a prison to be considered a factor in granting

 compassionate release.” Id. at 8-9. He asserts that if released he would live with his




                                           3
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 4 of 18        PageID #: 1626




 brother in Lebanon, Maine, where the risk from COVID-19 is “significantly lower”

 than at FCI Allenwood. Id. at 10.

       Mr. Greenlaw next argues that the “applicable sentencing factors support

 reducing [his] sentence for early release.” Id. at 11. He states that he has “served

 approximately 31 months of the 48 month sentence” and with good time, he is

 “approximately 10 months shy of release.” Id. He also contends that his “conviction

 involves a non-violent drug offense, and his early release will not pose a danger to

 society.” Id. He asserts that he “stopped his involvement in the conspiracy nearly

 two years before his arrest,” “severed all ties with any members of the conspiracy,

 including his estranged wife, Samantha Johnson,” and “is nearly 5 years removed

 from the conspiracy and criminal activity.” Id. at 12. He claims he is “now several

 years removed from his substance taking, has engaged in treatment since being

 arrested, and will continue with treatment on supervised release.” Id. Finally, he

 argues that his “longstanding sobriety while incarcerated, treatment, and available

 treatment through supervised release all greatly diminish the likelihood he will

 reoffend if released early,” and contends that early release does not lessen the

 deterrent effect or pose a risk to the community. Id. at 13.

       B.     The Government’s Opposition

       The Government “concedes that [Mr. Greenlaw] has exhausted the

 administrative remedies” and “further recognizes that [his] diagnosis of Type 2

 diabetes mellitus continues to qualify as ‘extraordinary and compelling,’” but

 “opposes [his] request for the reasons stated by the Court in its Order—which apply



                                           4
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 5 of 18           PageID #: 1627




 with equal force today—as [he] has failed to demonstrate that his circumstances have

 changed in such a way that his release should be granted.” Gov’t’s Opp’n at 1-2. The

 Government provides background, noting that Mr. Greenlaw’s “projected release

 date, accounting for earned and projected good time credit, is December 17, 2021.”

 Id. at 3. The Government also reports that FCI Allenwood Medium has only two

 inmates and thirty-three staff who tested positive for COVID-19. Id. at 4. Finally,

 the Government claims that on January 27, 2021, FCI Allenwood’s Residential Drug

 Abuse Program resumed and Mr. Greenlaw is “an active participant” and “is

 currently in phase 2 of 3 of the 500-hour program.” Id. at 5.

       The Government agrees that Mr. Greenlaw has exhausted his administrative

 remedies and turns to the merits of his motion, conceding that type-2 diabetes is an

 “extraordinary and compelling reason” warranting release, but argues the Court

 should deny Mr. Greenlaw’s motion. Id. at 5, 7. First, the Government contends that

 Mr. Greenlaw still poses a “significant danger to the safety of the community.” Id.

 at 8. It argues the drug trafficking offense is “serious” and Mr. Greenlaw “diminishes

 the seriousness of that crime” by seeking early release. Id. The Government states

 that he “offers little in the way of specifics about how he plans to avoid recidivating,

 other than participating in supervised release,” and asserts that he “still has

 approximately 6 months to go before he completes the Residential Drug Abuse

 Program.” Id.

       The Government further argues that the § 3553(a) factors weigh against

 release. Id. at 9. It contends that Mr. Greenlaw’s sentence was necessary and the



                                            5
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 6 of 18                         PageID #: 1628




 requested reduction would neither “promote respect for the law,” nor “provide just

 punishment,” nor “afford adequate deterrence.” Id. It claims that Mr. Greenlaw’s

 “completion of the Residential Drug Abuse Program prior to release will promote

 available ‘correctional treatment in the most effective manner.’” Id. at 9-10 (quoting

 18 U.S.C. § 3553(a)(2)(D)).

 III.    LEGAL STANDARD

         Over the course of the COVID-19 pandemic, the Court addressed the legal

 standard for deciding a motion for compassionate release on several occasions. See,

 e.g., United States v. Crosby, 1:17-cr-00123-JAW-01, 2020 U.S. Dist. LEXIS 199085,

 at *16-23 (D. Me. Oct. 27, 2020). Put succinctly, 18 U.S.C. § 3582(c)(1)(A)(i) permits

 a court to modify a term of imprisonment when (1) “extraordinary and compelling

 reasons warrant” the movant’s release, (2) release is consistent with “the factors set

 forth in [18 U.S.C. §] 3553(a),” and (3) release comports with “applicable policy

 statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A). 2




 2        Section 1B1.13 of the United States Sentencing Commission Guidelines addresses reductions
 in the terms of imprisonment under 18 U.S.C. § 3582(c)(1)(A). But the Commission promulgated these
 provisions before Congress enacted the First Step Act. See United States v. Brooker, 976 F.3d 228,
 230-34 (2d Cir. 2020) (discussing the history of § 1B1.13 and the First Step Act). As Judge Hornby of
 this District noted, the “Second, Fourth, Sixth and Seventh Circuits have . . . ruled that the Guideline
 policy statement applies only to motions brought by the Director of the Bureau of Prisons, not to
 motions for relief brought by defendants, and nothing limits judges’ discretion in considering ‘the full
 slate of extraordinary and compelling reasons that an imprisoned person might bring before them in
 motions for compassionate release.’” United States v. Almeida, Nos. 2:17-cr-52-DBH-01, 2:11-cr-127-
 DBH-01, 2021 U.S. Dist. LEXIS 364, at *4 (D. Me. Jan. 4, 2021) (quoting Brooker, 976 F.3d at 235-37
 and citing United States v. McCoy, 981 F.3d 271, 281-83 (4th Cir. 2020); United States v. Jones, 980
 F.3d 1098, 1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)); see
 United States v. Gowdy, 832 F. App’x 325, 327 (5th Cir. 2020) (describing whether § 1B1.13 applies to
 motions for compassionate release as an “open question”); United States v. Pelloquin, No. 20-12818-
 DD, 2020 U.S. App. LEXIS 39966, at *4 (11th Cir. Dec. 21, 2020) (characterizing the issue as “not
 frivolous”).

                                                    6
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 7 of 18                        PageID #: 1629




        The United States Sentencing Commission issued a policy statement under

 United States Sentencing Guideline § 1B1.13 for addressing compassionate release

 motions under § 3582(c)(1)(A). 3 This policy statement requires that the movant must

 meet the “requirements of subdivision (2),” which provides that a court must

 determine that “the defendant is not a danger to the safety of any other person or to

 the community, as provided in 18 U.S.C. § 3142(g).” U.S. SENTENCING GUIDELINES

 MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018) (U.S.S.G).                             Section

 3142(g) sets forth four factors that a court must consider before releasing a person

 pending trial.      They include: (1) the nature and circumstances of the offense,

 specifically whether the crime is a crime of violence or involves a controlled substance;

 (2) the weight of the evidence against the person; (3) the history and characteristics

 of the person; and (4) the nature and seriousness of the danger to any person or the

 community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

        The policy statement also provides criteria for determining whether

 “extraordinary and compelling reasons” exist to release the defendant. U.S.S.G.

 § 1B1.13 cmt. n.1. These reasons include certain enumerated terminal illnesses and

 similar conditions, physical, functional, mental, or cognitive impairments, age, family




 3       As the Court has previously discussed, “[t]he Sentencing Commission promulgated this policy
 statement before the emergence of the COVID-19 pandemic and before the changes to § 3582 put in
 place by the FIRST STEP Act; its provisions are therefore not directly related to the unique
 circumstances presented by a global pandemic. Nevertheless, the Court finds the policy provisions are
 a useful starting point for its analysis of the compassionate release motion.” Crosby, 2020 U.S. Dist.
 LEXIS 199085, at *20 n.1. Similarly, Judge Hornby of this district has ruled that this policy statement
 “‘provides helpful guidance’ but ‘is not ultimately conclusive given the statutory change.’” United
 States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 210841, at *1 (D. Me. Nov. 11, 2020)
 (quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July
 11, 2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020)). The Court agrees.

                                                   7
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 8 of 18                     PageID #: 1630




 circumstances, and other unenumerated reasons. Id. § 1B1.13 cmt. n.1 (A-D). The

 policy statement further provides that “an extraordinary and compelling reason need

 not have been unforeseen at the time of sentencing in order to warrant a reduction in

 the term of imprisonment.” Id. § 1B1.13 cmt. n.2. Finally, it states that “[p]ursuant

 to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

 and compelling reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.

        The movant bears the burden of proving that he is entitled to a sentence

 reduction, and “the Court has broad discretion in deciding whether to grant or deny

 a motion for sentence reduction.” United States v. Curtis, No. 1:14-cr-00140-JAW,

 2020 U.S. Dist. LEXIS 102045, at *12 (D. Me. June 11, 2020) (quoting United States

 v. Britton, 473 F. Supp. 3d 14, 16 (D.N.H. 2020) (internal citations omitted)).

 IV.    DISCUSSION 4

        The present motion is Mr. Greenlaw’s second motion for compassionate

 release.   Just six months ago the Court denied Mr. Greenlaw’s first motion for

 compassionate release after an exhaustive review of his history and characteristics,

 criminal history, and the nature and circumstances of his offenses. Order Dismissing

 Def.’s First Mot. at 11-18. Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court considered

 whether Mr. Greenlaw was a danger to the community, whether the 18 U.S.C.

 § 3553(a) factors favored release, and whether his medical conditions, coupled with


 4       18 U.S.C. § 3582(c)(1)(A) contains a mandatory claim processing rule, which bars some
 compassionate release motions as untimely. See Crosby, 2020 U.S. Dist. LEXIS 199085, at *17 (citing
 United States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *3 (D. Me. Apr. 10,
 2020)). On December 28, 2020, the Court “accept[ed] [Mr. Greenlaw’s] representations that he has
 exhausted his administrative remedies for purposes of filing his second motion for compassionate
 release.” Order (ECF No. 402). Consistent with that order, the Court concludes Mr. Greenlaw
 exhausted his administrative remedies and addresses the merits of his motion.

                                                 8
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 9 of 18          PageID #: 1631




 the COVID-19 pandemic, constituted “extraordinary and compelling reasons”

 warranting release. Id. at 19-32. After full consideration, the Court concluded that

 while “Mr. Greenlaw’s medical conditions and the inherent danger of being

 incarcerated in BOP facilities at this time present a serious case for compassionate

 release,” the Court “is unable to release Mr. Greenlaw because it finds he poses a risk

 to the community and completion of his sentence is necessary to allow him to fully

 benefit from his drug rehabilitation program.” Id. at 32. The question now is whether

 the circumstances have sufficiently changed since the Court’s October 2, 2020 order

 to warrant compassionate release.

       After review of Mr. Greenlaw’s new motion for compassionate release, the

 Court has identified four ways in which the circumstances have changed since the

 Court’s October 2, 2020 dismissal of his first motion: (1) new COVID-19 statistics

 from FCI Allenwood Medium, (2) resumption of the Residential Drug Abuse Program

 (RDAP), (3) a greater percentage of sentence served, and (4) his refusal of the

 COVID-19 vaccine. After addressing each of these new circumstances, the Court

 concludes that even though Mr. Greenlaw’s medical conditions may heighten his risk

 of complications from COVID-19, the seriousness of his offense, the likelihood he will

 reoffend, and the need for the sentence served to fulfill the sentence imposed continue

 to preclude his release.

       A.     COVID-19 at FCI Allenwood Medium

       When the Court denied Mr. Greenlaw’s first motion, it found there were 1,022

 total inmates at FCI Allenwood Medium. Order Dismissing Def.’s First Mot. at 28.



                                           9
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 10 of 18                       PageID #: 1632




 It further found that twenty-seven inmates and six staff had tested positive for

 COVID-19. Id. at 28-29. As of today, there are 1,147 total inmates at FCI Allenwood

 Medium.                          FCI             Allenwood               Medium,               BOP,

 https://www.bop.gov/locations/institutions/alm/ (last visited Apr. 6, 2021).                     FCI

 Allenwood Medium reports one positive inmate and no positive staff. COVID-19

 Cases, BOP, https://www.bop.gov/coronavirus/ (last visited Apr. 6, 2021). No inmates

 have died, and five hundred thirty-six inmates and forty-nine staff have recovered.

 Id. These statistics strongly suggest that FCI Allenwood Medium is safer now than

 when the Court denied Mr. Greenlaw’s motion in October 2020. While it appears the

 facility experienced a COVID-19 outbreak sometime since the Court’s last order, the

 current statistics show only one positive inmate.

        Furthermore, the vaccination numbers from FCI Allenwood Medium are

 encouraging.      The BOP reports that FCC Allenwood has fully vaccinated three

 hundred eighty-eight staff and nine hundred seventy-four inmates.                        COVID-19

 Vaccine Implementation, BOP, https://www.bop.gov/coronavirus/ (last visited Apr. 6,

 2021). 5 Considering only one inmate and no staff at FCI Allenwood Medium are

 currently positive and given the encouraging vaccination numbers, the Court finds

 that Mr. Greenlaw is at a lower risk of contracting COVID-19 now than when the

 Court denied his first motion in October 2020.



 5       The current percentage of fully vaccinated people in the state of Maine is 28.17%. See
 https://maine.gov/covid19/vaccines/dashboard (last visited Apr. 6, 2021). Based on the inoculation
 numbers at FCI Allenwood, the percentage of vaccinated inmates and staff at FCI Allenwood may be
 higher than the percentage of vaccinated people in Maine and nationally. As the Court has observed,
 however, the opportunity for an inmate to protect himself or herself from infection when out of prison
 is much greater than the opportunity to do so while incarcerated.

                                                  10
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 11 of 18             PageID #: 1633




       B.     Resumption of the Residential Drug Abuse Program

       In denying Mr. Greenlaw’s first motion, the Court noted that Mr. Greenlaw

 had an admittedly “long history of drug addiction” and the Court was “chary about

 releasing him without his obtaining a greater understanding of his addictions, the

 causes of his addictive behavior, and the tools to avoid falling back into his old pattern

 of substance abuse and criminality.” Order Dismissing Def.’s First Mot. at 20, 23.

 The Court considered that he had only completed phase one of three of RDAP and

 was “extremely concerned that if Mr. Greenlaw does not obtain an intensive course

 of drug and alcohol therapy, he will recidivate.” Id. at 23. Citing Tapia v. United

 States, 564 U.S. 319 (2011), the Court was careful to note that Mr. Greenlaw’s

 participation in RDAP was not a valid reason, standing alone, to deny his motion for

 compassionate release, and considered RDAP “as one factor along with others in

 ruling on Mr. Greenlaw’s motion.” Id. at 22.

       Mr. Greenlaw argues that as of “the November 30, 2020 filing, the RDAP

 program [h]as been suspended at Allenwood.” Def.’s Am. Second Mot. at 4. He claims

 his “longstanding sobriety while incarcerated, treatment, and available treatment

 through supervised release all greatly diminish the likelihood he will reoffend if

 released early.” Id. at 13. The Government contends that “on January 27, 2021,

 modified [RDAP] operations resumed, following the unit’s reopening after inmates

 cleared the necessary COVID-19 testing protocols” and Mr. Greenlaw is currently an

 “active participant” in “phase 2 of 3 of the 500-hour program.” Gov’t’s Resp. at 5




                                            11
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 12 of 18           PageID #: 1634




 (citing id., Attach. 2, Decl. of BOP FCI Allenwood Case Manager John Ivory (Ivory

 Decl.)).

        The Court continues to hold the view that completion of RDAP could prove

 enormously beneficial to Mr. Greenlaw’s post-release prospects.             The Court

 commends Mr. Greenlaw’s active participation in the program and encourages him

 to continue. However, he is only in phase two of three with a tentative completion

 date of August 9, 2021. Ivory Decl. ¶¶ 5-6. While he has moved from phase one to

 phase two of the three-phase program, the circumstances have not sufficiently

 changed so as to alter the Court’s determination regarding Mr. Greenlaw’s risk of

 recidivism and danger to the community.

        C.    Amount of Time Served

        The Court dismissed Mr. Greenlaw’s first motion in part because of “the short

 amount of time he has served.” Order Dismissing Def.’s First Mot. at 1. It has been

 six months since the Court dismissed Mr. Greenlaw’s motion for compassionate

 release, the obvious consequence being that Mr. Greenlaw has now served six more

 months of his forty-eight-month sentence. Mr. Greenlaw has a projected release date

 of December 17, 2021. By the Court’s calculation, he has served about 67% of his full

 term and 79% of his projected statutory term. Despite the greater percentage of

 sentence served, the Court believes that the need for the sentence served to fulfill the

 sentence imposed continues to preclude his release.




                                           12
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 13 of 18          PageID #: 1635




       D.     Vaccine Refusal

       Since the Court’s October 2020 order, on February 20, 2021, Mr. Greenlaw was

 offered the Moderna-manufactured COVID-19 vaccine but refused it.              Vaccine

 Refusal Notice at 1. The Government asks the Court to consider this fact as relevant

 to Mr. Greenlaw’s present motion. Id. Mr. Greenlaw does not dispute that he refused

 the vaccine. Def.’s Resp. to Vaccine Refusal Notice at 2. He claims he “refused the

 vaccine out of concern of its limited data on safety” and contends his decision “does

 not [a]ffect the Court’s analysis.” Id.

       Most courts have held vaccine refusal against defendants moving for

 compassionate release. See United States v. Zambrano, No. 18-CR-2002-CJW-MAR,

 2021 U.S. Dist. LEXIS 12798, at *5 (N.D. Iowa Jan. 25, 2021) (“Although defendant

 has a right to refuse medical treatment, the Court finds that it would be inappropriate

 to reward her refusal to protect herself by granting her release.         It would be

 paradoxical to endorse a system whereby a defendant could manufacture

 extraordinary and compelling circumstances for compassionate release by

 unreasonably refusing the health care afforded to them”); United States v. Lohmeier,

 No. 12 CR 1005, 2021 U.S. Dist. LEXIS 20562, at *3 (N.D. Ill. Feb. 3, 2021) (“[I]n

 refusing vaccination, [defendant] is contributing to any risk that remains and, in this

 Court’s view, forfeits his claim that the remaining risk constitutes an extraordinary

 and compelling basis to reduce his sentence”); United States v. Robinson, Criminal

 No. 16-94, 2021 U.S. Dist. LEXIS 33822, at *2 (W.D. Pa. Feb. 23, 2021) (a defendant’s

 vaccine refusal “significantly undermines the foundational premises of his Motion”);



                                           13
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 14 of 18        PageID #: 1636




 United States v. Mascuzzio, No. 16 Cr. 576 (JFK), 2021 U.S. Dist. LEXIS 39011, at

 *6-7 (S.D.N.Y. Mar. 2, 2021) (stating that the court would be “hard-pressed” to find

 defendant’s health issues constituted “extraordinary and compelling reasons”

 warranting release in light of his refusal of an approved vaccine); United States v.

 Graves, No. 15-CR-509-5 (CS), 2021 U.S. Dist. LEXIS 47867, at *3-4 (S.D.N.Y.

 Mar. 15, 2021) (finding the defendant’s vaccine refusal to be a factor in concluding

 there are no extraordinary and compelling circumstances justifying compassionate

 release); United States v. Austin, No. 15-20609, 2021 U.S. Dist. LEXIS 56340, at *5

 (E.D. Mich. Mar. 25, 2021) (finding that defendant failed to establish his health

 conditions warranted compassionate release, noting that “[a] prisoner cannot on the

 one hand point to the risk of severe illness, while on the other hand refuse to

 participate in basic precautionary measures such as vaccination”); United States v.

 Pruitt, No. 3:14-CR-0384-B-1, 2021 U.S. Dist. LEXIS 63742, at *6 (N.D. Tex. Apr. 1,

 2021) (“[Defendant] cannot refuse the vaccine to prevent against COVID-19 on the

 one hand and then argue for compassionate release because he faces an increased

 risk of severe illness or death should he contract COVID-19 on the other hand”). But

 see United States v. Lum, No. 18-cr-00073-DKW-1, 2021 U.S. Dist. LEXIS 21141, at

 *10 n.19 (D. Haw. Feb. 2, 2021) (declining to consider vaccine refusal as an

 “automatic, disqualifying factor” for compassionate release, noting that a defendant

 “desiring more information about the vaccine before consenting to its administration

 is understandable under the circumstances, including the newness of the vaccine, its




                                         14
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 15 of 18                    PageID #: 1637




 emergency approval by the FDA, and the number of ailments from which [defendant]

 suffers”). 6

         The Court finds persuasive the logic of the many courts that have held vaccine

 refusal as a factor against an inmate who is petitioning for compassionate release

 based on the risk of contracting COVID-19. In his response, Mr. Greenlaw points to

 potential side effects from the vaccine. Citing the CDC, Mr. Greenlaw says as a result

 of the vaccine, he could get pain, redness and swelling in the arm that received the

 shot and tiredness, headache, muscle pain, chills, fever, and nausea in the rest of his

 body.     Def.’s Resp. to Vaccine Refusal Notice at 1-2; see Possible Side Effects After

 Getting        a    COVID-19      Vaccine,   CDC,     https://www.cdc.gov/coronavirus/2019-

 ncov/vaccines/expect/after.html.

         But Mr. Greenlaw’s argument ignores the risks of not being vaccinated and the

 benefit of vaccination.        In his own motion, Mr. Greenlaw describes the risk of

 contracting COVID-19 as being “severe illness,” including “hospitalization, admission

 to the ICU, intubation or mechanical ventilation, or death.” Def.’s Am. Second Mot.

 at      2;         see   People      with    Certain       Medical        Conditions,       CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html. The potential side effects from the vaccination are trivial




 6       The District Court denied the inmate’s motion for compassionate release on other grounds.
 See Lum, 2021 U.S. Dist. LEXIS 21141, at *11.
         In any event, the Court agrees with the District Court of Hawaii that vaccination refusal
 should not be an “automatic, disqualifying factor.” Rather, an inmate’s vaccination refusal—without
 more—should be considered a factor, among others, against granting a motion for compassionate
 release if the motion is based on an inmate’s risk of contracting COVID-19 while in prison.

                                                 15
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 16 of 18           PageID #: 1638




 in comparison to the severe illness, including death, Mr. Greenlaw may endure if he

 contracts the virus.

       Moreover, the same CDC that Mr. Greenlaw cites unequivocally recommends

 that people get vaccinated:

       COVID-19 vaccines are effective at protecting you from getting sick.
       Based on what we know about COVID-19 vaccines, people who have
       been fully vaccinated can start to do some things that they had stopped
       doing because of the pandemic.

 When You’ve Been Fully Vaccinated, CDC, https://www.cdc.gov/coronavirus/2019-

 ncov/vaccines/fully-vaccinated.html. The CDC also says: “We know that COVID-19

 vaccines are effective at preventing COVID-19 disease, especially severe illness and

 death.” Id. (emphasis in original). The risk-benefit analysis in favor of inoculation is

 so overwhelming that the Court holds Mr. Greenlaw’s refusal to be vaccinated against

 his motion for compassionate release.

       In arriving at this conclusion, the Court stresses that it is not ordering

 Mr. Greenlaw to undergo a vaccination. Such an order would have constitutional

 implications. See Birchfield v. North Dakota, 136 S. Ct. 2160 (2016); Missouri v.

 McNeely, 569 U.S. 141 (2013); Sell v. United States, 539 U.S. 166 (2003); Schmerber

 v. California, 384 U.S. 757 (1966); United States v. Manubolu, 478 F. Supp. 3d 32

 (D. Me. 2020). Mr. Greenlaw has the right to refuse medical treatment, including a

 shot in the arm. See United States v. Martin, No. 1:05CR21, 2021 U.S. Dist. LEXIS

 57421, at *5-6 (N.D. W. Va. Mar. 26, 2021). But in the pending motion, he bears the

 burden to demonstrate entitlement to compassionate release and he may not

 “reasonably expect that prolonging his risk by declining vaccination will be rewarded

                                           16
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 17 of 18          PageID #: 1639




 with a sentence reduction.” Lohmeier, 2021 U.S. Dist. LEXIS 20562, at *7. To reward

 Mr. Greenlaw for his vaccination refusal would create a perverse incentive for

 defendants like Mr. Greenlaw to refuse COVID-19 vaccines and put their lives and

 the lives of others in jeopardy in an effort to bolster their compassionate release

 motions. United States v. Figueroa, No. 2:09-cr-00194-KJM, 2021 U.S. Dist. LEXIS

 56143, at *12 (E.D. Cal. Mar. 23, 2021) (“If defendants could buttress their motions

 for compassionate release by refusing a safe and effective vaccine, they would be

 operating on an unfairly perverse incentive. In the worst case scenario, this incentive

 might lead a person to unreasonably refuse necessary and readily available medical

 treatment in an effort to create ‘extraordinary and compelling’ circumstances when

 none exist”).

       Although the Court finds Mr. Greenlaw’s vaccination refusal is a factor against

 his release, even absent this factor, the Court would dismiss his motion because

 Mr. Greenlaw failed to show any changed circumstances that warrant his early

 release. See United States v. Newton, No. 1:17-cr-00073-JAW-1, 2021 U.S. Dist.

 LEXIS 48042, at *24 (D. Me. Mar. 15, 2021) (declining to rest the Court’s decision on

 vaccine refusal because defendant’s motion was “plainly otherwise non-meritorious”).

       E.        Summary

       Mr. Greenlaw has not carried his burden of proving entitlement to

 compassionate release. Just six months ago the Court dismissed Mr. Greenlaw’s

 motion for compassionate release, and there have been no significant developments

 to change the Court’s determination. While his medical conditions may heighten his



                                           17
Case 1:18-cr-00098-JAW Document 421 Filed 04/06/21 Page 18 of 18     PageID #: 1640




 risk from COVID-19, the Court continues to find that releasing Mr. Greenlaw early

 would endanger the community and contravene the § 3553(a) factors. On the record

 before the Court, he does not qualify for compassionate release under 18 U.S.C.

 § 3582(c).

 V.    CONCLUSION

       The Court DISMISSES without prejudice Malcolm Greenlaw’s Amended

 Petition for Compassionate Release (ECF No. 411).


       SO ORDERED.

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

 Dated this 6th day of April, 2021




                                        18
